OFFICE   OF   THE   ATTORNEYGENERAL      OF   TEXAS

                                         AUSTIN

OUILD c. MANN
AlTO”“=.
       0.*.“aL
          xamrab1eQruyl!abe68,tllwrma
          Oam#?8tiaaa4Roelautiar(3eodttw
          fbrue at Repm8atstlvas
          Irues& Tam8
          Derr sir1




                       In your letter aiApLTl7,



          valar85%eueb eollec
          QLW    p ur p mea fo r l

                                                          th e rMt  t&   t th 8
                                                        t& t t& e p er   lo da t
                                                        o m 8o tl.m1     8ta k m
                                                        b 8 a -ta d      80-




                                                  P o ur a ver y tmllg

                                              AflTo EIIc-
                                                        p M        OF 7 3x A.s